Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
 
Claim Status
Claims 1-20 are pending.   

Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3. The method according to claim 1, wherein the counting comprises:
sequentially sliding a window at a sliding interval on each of the M objects to determine whether any of the application accounts referenced in the M objects are referenced in the window; and
counting a number of appearances of each application account referenced in the window.
Claim 4. The method according to claim 1, wherein the identifying comprises:

Claim 5. The method according to claim 1, wherein the identifying comprises:
filtering an application account having a repost quantity of an object comprising the first topic less than a first threshold out of the N application accounts having the highest numbers of appearances.  
Claim 6.  The method according to claim 1, wherein the identifying comprises:
filtering an application account having a comment quantity of an object comprising the first topic less than a second threshold out of the N application accounts having the highest numbers of appearances.  
Claim 7. The method according to claim 1, wherein the identifying comprises: filtering an application account that does not have an originality identifier carried on an object comprising the first topic out of the N application accounts having the highest numbers of appearances.  
Claim 10. The apparatus of claim 8, wherein the circuitry is further configured to:
sequentially slide a window at a sliding interval on each of the M objects to determine whether any of the application accounts referenced in the M objects appears are referenced in the window; and count a number of appearances of each application account referenced in the window.
Claim 11. The apparatus of claim 8, wherein the circuitry is further configured to:
filter an application account having a posting time of an object comprising the first topic that is after a first burst time period of the first topic out of the N application accounts having the highest numbers of appearances 

filter an application account having a repost quantity of an object comprising the first topic less than a first threshold out of the N application accounts having the highest numbers of appearances, 
Claim 13. The apparatus of claim 8, wherein the circuitry is further configured to:
filter an application account having a comment quantity of an object comprising the first topic less than a second threshold out of the N application accounts having the highest numbers of appearances. 
Claim 14. The apparatus of claim 8, wherein the circuitry is further configured to:
filter an application account that does not have an originality identifier carried on an object comprising the first topic out of the N application accounts having the highest numbers of appearances. 
Claim 17. The non-transitory computer-readable medium of claim 15, wherein counting comprises: sequentially sliding a window at a sliding interval on each of the M objects to determine whether any of the application accounts referenced in the M objects are referenced in the window; and counting a number of appearances of each application account referenced in the window. 
Claim 18. The non-transitory computer-readable medium of claim 15, wherein the identifying comprises: 
filtering an application account having a posting time of an object comprising the first topic that is after a first burst time period of the first topic out of the N application accounts having the highest number of appearances 

Claim 20. The non-transitory computer-readable medium of claim 15, wherein the identifying comprises:
filtering an application account having a comment quantity of an object comprising the first topic less than a second threshold out of the N application accounts having the highest numbers of appearances. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/022 4675) in view of Huang (US 2013/016 7041) in view of Agarwal (US 2017/027 7691) in view of Stoyanov (US 2016/023 2241) in view of Garrity (US 2017/006 1469) and further in view of Tanikella (US 2018/014 3980).          
	Regarding claim 1, Li discloses:
determining, by processing circuitry, a first topic from a social network; 
	Li [0013] Social network systems can use the concept of "trending" to identify topics that are popular or becoming widely shared or discussed on the social network. For instance, a social 

searching, by the processing circuitry, for M objects 
Li [0013] Data on trending content in the social network may be utilized by members to find popular or relevant content, social network administrators to understand how to design the social network to facilitate the distribution of content items, and advertisers to understand what is popular.
Examiner Interpretation: M objects = content items.  
	
each being content posted by an application account in the social network 
Li discloses elements of the claimed invention as noted but does not disclose above limitation.  However, Huang discloses:  
Huang [0034] In one example, the posting analyzer 210 receives social network postings 214 from a number of sources for all of the users of portable electronic devices 204. In one example, social networks, such as FACEBOOK.TM. and TWITTER.TM., allow users to subscribe to, or otherwise configure those services to send, selected postings to the subscribing user.  ……………………. Although the following discussion uses an example of receiving and analyzing postings from social network sources, it is clear that the principles described herein are applicable to analysis and presentation of posting status for any other type or types of data sources.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Huang for the purpose of receiving and analyzing postings from social network sources. 

and associated with the first topic, M being a positive integer;
Li [0013] Data on trending content in the social network may be utilized by members to find popular or relevant content, social network administrators to understand how to design the social network to facilitate the distribution of content items, and advertisers to understand what is popular.

counting, by the processing circuitry, a number of appearances of each application account in the M objects.  Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Agarwal discloses:
Agarwal [0099] A content interaction graph 406 shows the values of the weighted components of the content interaction social influence factor, which may be the count of content items published by the user (e.g., as determined for the content publishing factor) plus the count of items published by other users and addressed to the user. The content interaction social influence factor is calculated in this example as follows. Content interaction data for a specified user over a period of time is received from the four social-networking systems 180. The content interaction data includes counts of how many content items, e.g., posts and other content items, the user has published or other users have published addressing the user on the social networking count many be a count of the number of posts, replies, and/or comments the user made and the number of posts, replies, and/or comments that other users have made directed to the user on one day. Example post counts are shown in TABLE 5 below. The published item count may be, for example, in addition to the total number of posts made by the user on the corresponding day, the total number of posts, comments, or replies made by other users that are addressed to the user (e.g., posts by other users on the user's timeline or activity stream, or comments or replies by other users on or to the user's posts, replies, or comments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Agarwal for the purpose of calculating the content interaction social influence factor.   

by using the respective application account as a keyword 
	Huang [0020] The volume of activity in social feed is able to be reflected, for example, by a dynamic change in amplitude. Examples of keywords that are monitored for mention in the received postings include the user's name or user specified keywords. The number of occurrences of keywords is able to be indicated, for example, by a dynamic change in the width of the displayed trace, such as by modification of a displayed trace's stroke weight.

to search the M objects.  
Li [0013] Data on trending content in the social network may be utilized by members to find popular or relevant content, social network administrators to understand how to design the 

determining N application accounts having highest numbers of appearances among the application accounts referenced in the M objects, N being a positive integer; 
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Stoyanov discloses:
Stoyanov  [0043] In particular embodiments, activity associated with posts stored on social-networking system 160 may be analyzed by trending service 402. One or more topics may be considered “trending” based on detecting an "uptick" or an increase in activity related to particular topics. As an example and not by way of limitation, trending service module 402 may determine a topic is trending based on determining an increase in a number or frequency of posts, likes, mentions, shares on the online social network that are associated with the trending topic or any combination thereof within the pre-determined timeframe. In particular embodiments, an uptick on the activity related to a topic increasing above a pre-determined threshold level (e.g., 200, 2000, or 20000 likes) within a pre-determined period of time (e.g., 30 minutes, 3 hours, or 3 days). As an example and not by way of limitation, trending service module 402 may determine Lionel Messi (a professional football player for FC Barcelona) is a trending topic based on a number of posts about Lionel Messi may reach the pre-determined threshold level over a two-minute period corresponding to Messi scoring a game winning goal during a match. In particular embodiments, the increase in activity may be determined based on a pre-determined percentage increase, e.g., 40 percent, over a baseline level of activity. As an example and not by way of limitation, trending service 402 may determine the 2014 World Cup 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Stoyanov for the purpose of storing posts on social-networking system such that the posts may be analyzed by trending service 402. One or more topics may be considered “trending.”  

identifying, by the processing circuitry, according to an account filter rule, a first application account from the N application accounts having the highest frequencies among the application accounts referenced in the M objects;
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Garrity discloses:
Garrity [0050] Analytics system 100 also may display highest trending user posts 140, posts with the largest number of likes, or participants with the largest number of followers. Again, these are just examples of any combination of content and analytic data may be downloaded, generated, and displayed by analytic system 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Garrity for the purpose of displaying highest trending user posts.  

determining an object associated with the first topic and posted by the first application account as a native object.

Interpretation:  Specification paragraph 18, A native object can refer to an object that is original and initially posted on a social platform.  In contrast, a non-native object can be a re-posting of a native object. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Tanikella for the purpose of determining when a content object was originally posted on the online social network.
	Regarding claim 2, the combination of Li, Huang, Agarwal, Stoyanov, Garrity and Tanikella discloses: wherein the determining the first topic comprises: clustering a plurality of topics spreading in the social network to obtain a clustering result; and determining the first topic according to the clustering result.
	Tanikella, paragraph 5, The quality score for a particular cluster may be based on a number of factors, including how recently the content objects in that cluster have been published, the number of objects in the cluster, the coherence of content objects within the cluster, the relevancy of the content objects within the cluster to the trending topic as calculated by a vector-space model and other factors.  The cluster with the highest quality score may be identified as a trending cluster.  The social-networking system may analyze the content objects within the trending cluster to select a headline, description, and one or more images for the trending-topic interface. 

determine a first topic from a social network;
Li [0013] Social network systems can use the concept of "trending" to identify topics that are popular or becoming widely shared or discussed on the social network. For instance, a social network system can identify and track keywords in content items. A keyword may be identified as "trending" if, for instance, the occurrence of the keyword in social network content items increases by a threshold amount. 

search for M objects 
Li [0013] Data on trending content in the social network may be utilized by members to find popular or relevant content, social network administrators to understand how to design the social network to facilitate the distribution of content items, and advertisers to understand what is popular.

each being content posted by an application account in the social network 
Huang [0034] In one example, the posting analyzer 210 receives social network postings 214 from a number of sources for all of the users of portable electronic devices 204. In one example, social networks, such as FACEBOOK.TM. and TWITTER.TM., allow users to subscribe to, or otherwise configure those services to send, selected postings to the subscribing user.  ……………………. Although the following discussion uses an example of receiving and analyzing postings from social network sources, it is clear that the principles described herein are 
Examiner Interpretation: application account = user account on a social network such as FACEBOOK.TM. and TWITTER.TM.

and associated with the first topic, M being a positive integer;
Li [0013] Data on trending content in the social network may be utilized by members to find popular or relevant content, social network administrators to understand how to design the social network to facilitate the distribution of content items, and advertisers to understand what is popular.

count a number of appearances of each application account in the M objects 
Agarwal [0099] A content interaction graph 406 shows the values of the weighted components of the content interaction social influence factor, which may be the count of content items published by the user (e.g., as determined for the content publishing factor) plus the count of items published by other users and addressed to the user. The content interaction social influence factor is calculated in this example as follows. Content interaction data for a specified user over a period of time is received from the four social-networking systems 180. The content interaction data includes counts of how many content items, e.g., posts and other content items, the user has published or other users have published addressing the user on the social networking systems 160 for seven successive days (1 Jan. 2016 through 7 Jan. 2016). Each published item count many be a count of the number of posts, replies, and/or comments the user made and the number of posts, replies, and/or comments that other users have made directed to the user on one post counts are shown in TABLE 5 below. The published item count may be, for example, in addition to the total number of posts made by the user on the corresponding day, the total number of posts, comments, or replies made by other users that are addressed to the user (e.g., posts by other users on the user's timeline or activity stream, or comments or replies by other users on or to the user's posts, replies, or comments).

by using the respective application account as a keyword 
Huang [0020] The volume of activity in social feed is able to be reflected, for example, by a dynamic change in amplitude. Examples of keywords that are monitored for mention in the received postings include the user's name or user specified keywords. The number of occurrences of keywords is able to be indicated, for example, by a dynamic change in the width of the displayed trace, such as by modification of a displayed trace's stroke weight.

to search the M objects
Li [0013] Data on trending content in the social network may be utilized by members to find popular or relevant content, social network administrators to understand how to design the social network to facilitate the distribution of content items, and advertisers to understand what is popular.

determining N application accounts having highest numbers of appearances among the application accounts referenced in the M objects. N being a positive integer; 
Stoyanov  [0043] In particular embodiments, activity associated with posts stored on social-networking system 160 may be analyzed by trending service 402. One or more topics may  determining an increase in a number or frequency of posts, likes, mentions, shares on the online social network that are associated with the trending topic or any combination thereof within the pre-determined timeframe. In particular embodiments, an uptick on the activity related to a topic increasing above a pre-determined threshold level (e.g., 200, 2000, or 20000 likes) within a pre-determined period of time (e.g., 30 minutes, 3 hours, or 3 days). As an example and not by way of limitation, trending service module 402 may determine Lionel Messi (a professional football player for FC Barcelona) is a trending topic based on a number of posts about Lionel Messi may reach the pre-determined threshold level over a two-minute period corresponding to Messi scoring a game winning goal during a match. In particular embodiments, the increase in activity may be determined based on a pre-determined percentage increase, e.g., 40 percent, over a baseline level of activity. As an example and not by way of limitation, trending service 402 may determine the 2014 World Cup is a trending topic based on a 200 percent increase in the number of shares of posts related to the 2014 World Cup over a pre-determined period of time.

identify, according to an account filter rule, a first application account from the N application accounts having the highest numbers of appearances among the application accounts referenced in the M object;  and
Garrity [0050] Analytics system 100 also may display highest trending user posts 140, posts with the largest number of likes, or participants with the largest number of followers. 

determining an object associated with the first topic and posted by the first application account as a native object.
	Tanikella [0057] A publication date for a particular content object may be the date that the content object was originally posted to the online social network, or alternatively, the date when the content object first became publically available.  
Interpretation:  Specification paragraph 18, A native object can refer to an object that is original and initially posted on a social platform.  In contrast, a non-native object can be a re-posting of a native object. 
Regarding claim 9, the combination of Li, Huang, Agarwal, Stoyanov, Garrity and Tanikella discloses:
cluster a plurality of topics spreading on the social platformin the social network to obtain a clustering result; and 
determine the first topic according to the clustering result.
Tanikella, paragraph 5, The quality score for a particular cluster may be based on a number of factors, including how recently the content objects in that cluster have been published, the number of objects in the cluster, the coherence of content objects within the cluster, the relevancy of the content objects within the cluster to the trending topic as calculated by a vector-space model and other factors.  The cluster with the highest quality score may be identified as a trending cluster.  The social-networking system may analyze the content objects within the 

Regarding claim 15, the combination of Li, Huang, Agarwal, Stoyanov, Garrity and Tanikella discloses:
determining a first topic from a social network;
Li [0013] Social network systems can use the concept of "trending" to identify topics that are popular or becoming widely shared or discussed on the social network. For instance, a social network system can identify and track keywords in content items. A keyword may be identified as "trending" if, for instance, the occurrence of the keyword in social network content items increases by a threshold amount. Data on trending content in the social network may be utilized by members to find popular or relevant content, social network administrators to understand how to design the social network to facilitate the distribution of content items, and advertisers to understand what is popular.

searching for M objects 
Li [0013] Social network systems can use the concept of "trending" to identify topics that are popular or becoming widely shared or discussed on the social network. For instance, a social network system can identify and track keywords in content items. A keyword may be identified as "trending" if, for instance, the occurrence of the keyword in social network content items increases by a threshold amount. Data on trending content in the social network may be utilized by members to find popular or relevant content, social network administrators to understand how 

each being content posted by an application account in the social network and associated with the first topic, M being a positive integer;
Huang [0034] In one example, the posting analyzer 210 receives social network postings 214 from a number of sources for all of the users of portable electronic devices 204. In one example, social networks, such as FACEBOOK.TM. and TWITTER.TM., allow users to subscribe to, or otherwise configure those services to send, selected postings to the subscribing user.  ……………………. Although the following discussion uses an example of receiving and analyzing postings from social network sources, it is clear that the principles described herein are applicable to analysis and presentation of posting status for any other type or types of data sources.
Examiner Interpretation: application account = user account on a social network such as FACEBOOK.TM. and TWITTER.TM.

counting a number of appearances of each application account in the M objects 
Agarwal [0099] A content interaction graph 406 shows the values of the weighted components of the content interaction social influence factor, which may be the count of content items published by the user (e.g., as determined for the content publishing factor) plus the count of items published by other users and addressed to the user. The content interaction social influence factor is calculated in this example as follows. Content interaction data for a specified user over a period of time is received from the four social-networking systems 180. The content count many be a count of the number of posts, replies, and/or comments the user made and the number of posts, replies, and/or comments that other users have made directed to the user on one day. Example post counts are shown in TABLE 5 below. The published item count may be, for example, in addition to the total number of posts made by the user on the corresponding day, the total number of posts, comments, or replies made by other users that are addressed to the user (e.g., posts by other users on the user's timeline or activity stream, or comments or replies by other users on or to the user's posts, replies, or comments).

by using the respective application account as a keyword 
using the respective application account as a keyword 
Huang [0020] The volume of activity in social feed is able to be reflected, for example, by a dynamic change in amplitude. Examples of keywords that are monitored for mention in the received postings include the user's name or user specified keywords. The number of occurrences of keywords is able to be indicated, for example, by a dynamic change in the width of the displayed trace, such as by modification of a displayed trace's stroke weight.

to search the M objects 
Li [0013] Social network systems can use the concept of "trending" to identify topics that are popular or becoming widely shared or discussed on the social network. For instance, a social network system can identify and track keywords in content items. A keyword may be identified 

determining N application accounts having highest number of appearances  among the application accounts referenced in the M objects. N being a positive integer; and
Stoyanov  [0043] In particular embodiments, activity associated with posts stored on social-networking system 160 may be analyzed by trending service 402. One or more topics may be considered “trending” based on detecting an "uptick" or an increase in activity related to particular topics. As an example and not by way of limitation, trending service module 402 may determine a topic is trending based on determining an increase in a number or frequency of posts, likes, mentions, shares on the online social network that are associated with the trending topic or any combination thereof within the pre-determined timeframe. In particular embodiments, an uptick on the activity related to a topic increasing above a pre-determined threshold level (e.g., 200, 2000, or 20000 likes) within a pre-determined period of time (e.g., 30 minutes, 3 hours, or 3 days). As an example and not by way of limitation, trending service module 402 may determine Lionel Messi (a professional football player for FC Barcelona) is a trending topic based on a number of posts about Lionel Messi may reach the pre-determined threshold level over a two-minute period corresponding to Messi scoring a game winning goal during a match. In particular embodiments, the increase in activity may be determined based on a pre-determined percentage increase, e.g., 40 percent, over a baseline level of activity. As an 

identifying according to an account filter rule, a first application account from the N application accounts having the highest number of appearances among the application accounts referenced in the M objects: and
Garrity [0050] Analytics system 100 also may display highest trending user posts 140, posts with the largest number of likes, or participants with the largest number of followers. Again, these are just examples of any combination of content and analytic data may be downloaded, generated, and displayed by analytic system 100.

determining an object associated with the first topic and posted by the first application account as a native object.
Tanikella [0057] A publication date for a particular content object may be the date that the content object was originally posted to the online social network, or alternatively, the date when the content object first became publically available.  
Interpretation:  Specification paragraph 18, A native object can refer to an object that is original and initially posted on a social platform.  In contrast, a non-native object can be a re-posting of a native object. 
Regarding claim 16, the combination of Li, Huang, Agarwal, Stoyanov, Garrity and Tanikella discloses wherein the determining the first topic comprises:
clustering a plurality of topics spreading in the social network to obtain a clustering result; and

Tanikella, paragraph 5, The quality score for a particular cluster may be based on a number of factors, including how recently the content objects in that cluster have been published, the number of objects in the cluster, the coherence of content objects within the cluster, the relevancy of the content objects within the cluster to the trending topic as calculated by a vector-space model and other factors.  The cluster with the highest quality score may be identified as a trending cluster.  The social-networking system may analyze the content objects within the trending cluster to select a headline, description, and one or more images for the trending-topic interface.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 filed 6/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
6/29/2021